Citation Nr: 0729539	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  02-08 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
hereditary coagulopathy with Factor VIII deficiency.  

2.  Entitlement to an effective date earlier than March 17, 
2000, for an increased rating for hereditary coagulopathy 
with factor VIII deficiency.

3.  Entitlement to service connection for hypertension as 
secondary to service-connected hepatitis C and hereditary 
coagulopathy with factor VIII deficiency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1975.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In July 2006, the veteran provided testimony at a hearing 
before a Decision Review Officer (DRO) at the Winston-Salem 
RO.  A transcript of this hearing is of record.

In a February 2003 rating decision, the RO granted an 
increased rating of 70 percent for the veteran's hereditary 
coagulopathy.  This has not satisfied the veteran's appeal.

In a December 2001 statement the veteran stated that the RO 
had made a clear and unmistakable error (CUE) with respect to 
his claim for an increased rating for his hereditary 
coagulopathy with factor VIII deficiency.  The Board notes 
that the veteran did not reference a specific rating decision 
with respect to his claim, nor did he specify what the error 
was that formed the basis for a possible CUE claim.  
Therefore, the Board finds that a proper CUE claim has not 
been filed by the veteran.  See Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994)


FINDINGS OF FACT

1.  The veteran's hereditary coagulopathy with Factor VIII 
deficiency has not resulted in a platelet count that is 
20,000 or less; it has not more nearly approximated active 
bleeding with required treatment of medication and 
transfusions than a platelet count between 20,000 and 70,000 
not requiring treatment, without bleeding.

2.  The veteran's hereditary coagulopathy with factor VIII 
deficiency was assigned a temporary 100 percent rating 
effective March 17, 2000, and a 70 percent rating effective 
July 1, 2000; it is not factually ascertainable that the 
increase in disability occurred prior to March 17, 2000.  

3.  Hypertension is not etiologically related to or 
aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
hereditary coagulopathy with Factor VIII deficiency have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.117, Diagnostic Code 7705 (2007).

2.  The criteria for an effective date prior to July 1, 2000, 
for the assignment of a 70 percent evaluation for hereditary 
coagulopathy with Factor VIII deficiency have not been met. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.30 
(2007).

3.  Hypertension is not proximately due to, aggravated by, or 
the result of a service-connected disability.  38 C.F.R. 
§ 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

With respect to the rating and effective date claims, the 
record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letters mailed in March 2005, subsequent to 
its initial adjudication of the claims.  He was provided the 
required notice in response to his service connection claim 
in a September 2005 letter, subsequent to the initial 
adjudication of the claim.  In addition, he was provided 
appropriate notice concerning the effective-date and 
disability-evaluation elements of his service connection 
claim in a letter mailed in March 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Increased Rating

Factual Background

The veteran was granted service connection for right leg 
thrombophlebitis and assigned a noncompensable disability 
rating in a September 1975 rating decision, effective August 
27, 1975.  Service medical records showed that the veteran 
was treated in 1972 for a hematoma of the right leg and was 
diagnosed with thrombophlebitis.  In April 2000, the veteran 
submitted a claim for an increased rating for his service-
connected disability.  In a September 2001 rating decision, 
the RO recharacterized the veteran's service-connected 
disability as hereditary coagulopathy with factor VIII 
deficiency, assigned a temporary total disability rating 
based on treatment necessitating convalescence from March 17, 
2000, through June 2000, and assigned a 30 percent disability 
evaluation, effective July 1, 2000.  As noted above, an 
increased rating of 70, effective July 1, 2000, was granted 
in a February 2003 rating decision.

On March 17, 2000, the veteran was admitted to a private 
hospital for treatment of a left arm hematoma and was 
diagnosed with coagulopathy and a factor VIII deficiency.  A 
left arm biopsy was conducted.  Blood tests showed that the 
veteran had a platelet count of 366,000 and his factor VIII 
level one month later was 19 percent.  Nerve conduction tests 
of the left upper extremity in April 2000 showed left ulnar 
neuropathy with slightly decreased recruitment.  In a May 
2000 letter to VA, the veteran's physician stated that the 
veteran had mild hemophilia and had experienced an episode of 
spontaneous hemorrhage and a subsequent blood clot in his 
left arm.  

In November 2000 the veteran was provided a VA examination.  
He reported experiencing episodes of swelling, redness, and 
discomfort involving both his legs and arms that could last 
from four days to two weeks.  He stated that he was able to 
continue his regular work duties and treated himself with ACE 
bandages.  Upon physical examination there was no evidence of 
thrombophlebitis, bleeding in either of his legs, or 
bruising.  The diagnosis was hemophilia B.

The veteran was also examined by a VA neurologist and 
hematologist in July 2001.  At the neurological examination 
the veteran reported having numbness in the fifth finger on 
his left hand, as well as tingling in the third and fourth 
fingers.  He described experiencing frequent swelling and 
reduced strength of his left arm and mild swelling and 
numbness of his right leg.  The examiner noted some weakness 
of the left fourth finger, the wrist, and the thumb, as well 
as decreased pin and touch sensation in the fourth and fifth 
fingers in the left ulnar distribution.  Both the veteran's 
legs appeared normal and he had normal range of motion with 
no pain.  The diagnosis was mild ulnar neuropathy of the left 
forearm with no circulatory impairment or abnormality of the 
right lower leg.  A diagnosis of hemophilia B with 
intramuscular bleeding in the past was also noted.  

At the veteran's July 2001 hematology examination, he 
reported that he was able to walk and ride his bike without 
limitation.  He stated that he continued to have recurrent 
left upper extremity edema with increased activity and 
chronic numbness of the fourth and fifth fingers, as well as 
recurrent edema of the right lower extremity.  The examiner 
noted that the veteran was treated with factor VIII 
concentrate following his left arm surgery in March 2000, but 
had not received such treatment chronically.  The diagnoses 
were hemophilia B and recurrent intramuscular bleeds.  The 
examiner concluded that the veteran was not experiencing any 
impairment of his health due to coagulopathy.  

Private treatment records show that the veteran underwent a 
colonoscopy in July 2001.  After the procedure, he 
experienced a hemorrhage and was again treated with a factor 
VIII infusion.  His platelet count throughout the month 
ranged from 313,000 to 470,000.  In March 2005 his doctor 
stated that the veteran was required to carry factor VIII 
concentrate when traveling.  In addition, in March 2006, his 
hemophilia A was described as mild, and his factor VIII level 
was 24 percent.  His physician noted that a normal factor 
VIII level ranged between 50 and 150 percent.  

In October 2004, the veteran was afforded his most recent VA 
examination.  He stated that he had experienced symptoms such 
as hematomas and bleeding for many years with bleeding 
problems during service and in 2001 following a colonoscopy.  
The veteran reported that he used factor VIII on an as-needed 
basis and prior to any procedure that may cause bleeding.  He 
had no fatigability or weakness and stated that he could do 
light manual labor and was employed.  The diagnosis was 
hemophilia B.

The veteran began treatment at the VA Medical Center (VAMC) 
in December 2003.  At that time, his physician noted that he 
was still experiencing bleeding from his hemorrhoids due to 
his hemophilia.  Blood tests in May 2004 showed a platelet 
count of 367,000 and a factor VIII level of 19 percent.  In 
June 2005 his platelet count increased to 462,000.  In an 
April 2006 letter, the veteran's VA physician noted that 
treatment for the veteran's factor VIII deficiency was 
sporadic and was required only when there was an increased 
risk of hemorrhaging.  His most recent blood tests were 
performed in March 2007, in connection with a VA examination 
pertaining to his hypertension.  The examination report shows 
that the veteran had a platelet count of 352,000.


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2007).

The veteran's service-connected coagulopathy with factor VIII 
deficiency is presently rated by analogy as 70 percent 
disabling under the provisions of  Diagnostic Code 7705 for 
idiopathic or immune thrombocytopenia.  Under that Diagnostic 
Code, a platelet count between 20,000 and 70,000, not 
requiring treatment and without bleeding, warrants a 70 
percent evaluation.  A platelet count of less than 20,000 
with active bleeding and requiring treatment with medication 
and transfusions warrants a 100 percent evaluation.  38 
C.F.R. § 4.117, Diagnostic Code 7705.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

After reviewing the evidence of record, the Board finds that 
it does not support the grant of an increased rating of 100 
percent for the veteran's hereditary coagulopathy with factor 
VIII deficiency.  In this regard, the Board notes that 
Diagnostic Code 7705 allows for a 100 percent disability 
evaluation when platelets are 20,000 or less with active 
bleeding and requiring treatment with medication and 
transfusions.  Throughout the appeal period, the veteran's 
platelet count has not been found to be less than 300,000, 
and most recently, in March 2007, it was measured at 352,000.  

Additionally, the record shows that the veteran has only been 
treated for two instances of active bleeding; first, in March 
2000 following a left arm hematoma, and again in July 2001 
following a colonoscopy.  While the veteran's physician noted 
in his March 2005 letter that the veteran must carry factor 
VIII concentrate with him when traveling, there is no 
evidence that he requires regular infusions of factor VIII.  
On the contrary, the medical evidence establishes that his 
treatment for his hemophilia has been sporadic and is only 
necessary prior to instances with an increased risk of 
hemorrhage, such as surgical procedures.  Moreover, in May 
2000 and March 2006, the veteran's hemophilia was described 
by his private physicians to be mild in severity and the July 
2001 VA examiner concluded that the veteran's hemophilia 
caused no impairment in his health.  

Finally, while the veteran's factor VIII percentages have 
been consistently found to be below normal, as noted above, 
he has not required regular infusions of factor VIII 
concentrate and there is no objective evidence that it has 
significantly interfered with his activities of daily life 
and employment.  In this regard, the Board notes that during 
the veteran's October 2004 VA examination he stated that he 
was able to work and to perform light manual labor.  
Therefore, the Board finds that the veteran's hereditary 
coagulopathy with factor VIII deficiency does not more nearly 
approximate the criteria associated with a disability 
evaluation of 100 percent.  Accordingly, an evaluation in 
excess of 70 percent is not warranted.


Effective Date

Legal Criteria

The effective date of an increased rating is generally the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (2007).  
However, the effective date will be the earliest date that it 
is factually ascertainable that the increase in disability 
had occurred if the claim for increase is received within one 
year of that date.  38 C.F.R. § 3.400(o)(2) (2007).  

A temporary total rating based on the need for convalescence 
will be effective the date of hospital admission or 
outpatient treatment.  38 C.F.R. § 4.30 (2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2007).

If a formal claim for compensation has previously been 
allowed, a report of VA examination or hospitalization can be 
accepted as an informal claim for increased benefits.  38 
C.F.R. § 3.157(b).

Where evidence requested in connection with a claim for an 
increased rating is not furnished within 1 year after the 
date of request, the claim will be considered abandoned.  
After the expiration of 1 year, further action will not be 
taken unless a new claim is received.  Should the right to 
benefits be finally established, compensation shall not 
commence earlier than the date of filing of the new claim.  
38 C.F.R. § 3.158.


Analysis

As noted above, service connection for the veteran's right 
leg thrombophlebitis was granted in a September 1975 rating 
decision, effective August 27, 1975.  A claim for an 
increased rating for his service-connected disability was 
submitted in April 1983.  In response to this claim, the RO 
informed the veteran that he should submit medical evidence 
in support of his claims.  As no evidence was received within 
one year from the date of the request, the veteran's claim 
was determined to be abandoned and no further action was 
taken in accordance with 38 C.F.R. § 3.158.  

The Board notes that while the veteran was provided a VA 
examination in March 1995 in response to his claim for 
entitlement to service connection for right leg burns, the 
examiner noted that there was no evidence of phlebitis and 
did not render a diagnosis with respect to this condition.  
Although records of VA examinations can be accepted as 
informal claims for increased benefits, the Board finds that 
the March 1995 VA examination report does not constitute such 
a claim as the examination was performed in response to the 
veteran's claim for service connection for skin disability 
and the examiner rendered no diagnosis of phlebitis or any 
coagulopathy.  Moreover, even if this VA examination report 
were accepted as a claim for increase, the examination report 
does not support the presence of increased disability.  In 
fact, it was not factually ascertainable that an increase in 
disability had occurred until March 17, 2000, when the 
veteran was admitted to a private hospital due to pain and 
swelling in his left forearm and it was thereafter determined 
that his symptoms were due to hereditary coagulopathy with 
Factor VIII deficiency.  The disability was properly assigned 
a temporary 100 percent rating from the date of the veteran's 
hospital admission and properly assigned a 70 percent rating 
following the convalescence period.  Accordingly, an 
effective date earlier than March 17, 2000, for an increased 
rating for hereditary coagulopathy with Factor VIII 
deficiency is not in order.


Service Connection

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a no service-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

As a preliminary matter, the Board notes that the evidence 
does not establish, and the veteran has not alleged, that his 
hypertension developed as a result of service-connected 
disabilities.  Rather, the veteran contends that his 
hypertension has been aggravated due to stress and anxiety 
related to his service-connected hepatitis C and hereditary 
coagulopathy with factor VIII deficiency.  

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence establishes that the 
veteran's hypertension has not undergone a permanent increase 
in severity as a result of his service-connected 
disabilities.  In this regard, the Board notes that the 
medical evidence supportive of the veteran's claim consists 
of letters from his VA physicians stating that the veteran's 
hypertension is exacerbated by anxiety stemming from his 
hepatitis C and factor VIII deficiency.  With respect to the 
letters from the VA doctor dated in June 2004 and August 
2006, while the August 2006 letter estimates that the 
veteran's hypertension is increased by 40 percent due to 
stress from his hepatitis C and hemophilia, the only rational 
provided for this conclusion is the physician's statement 
that hypertension is generally exacerbated by stressors.  The 
Board has not found this general proposition to be 
persuasive.  In addition, a second VA doctor wrote in another 
August 2006 letter that the veteran may exhibit fluxuations 
in his blood pressure readings due to emotional stress, but 
that stress was not the primary cause of his hypertension.  
This statement does not support the proposition that the 
veteran's hypertension underwent a permanent increase in 
severity as a result of his hepatitis and hemophilia.

The Board finds that the most probative evidence concerning 
whether the veteran's hypertension has been permanently 
worsened by his service-connected hepatitis C and hemophilia 
is the report of a March 2007 VA examination.  Following a 
physical examination of the veteran and review of the claims 
folders, three VA examiners concluded that while acute and 
temporary spikes in blood pressure may result from anxiety, 
the scientific literature does not support a finding of 
sustained hypertension resulting from anxiety.  These 
opinions were rendered following review of all the medical 
evidence of record, and include supporting rationale.  

The Board notes that while the record also contains two 
additional VA opinions, following examinations conducted in 
October 2004 and October 2006, these do not support the 
veteran's claim as they are both speculative.  In this 
regard, the Board notes that the October 2004 examiner 
concluded that the veteran's hypertension was not caused or 
related to his hereditary coagulopathy with Factor VIII 
deficiency, but also noted that hypertension was a 
multfactorial illness and stress and anxiety might be a 
factor.  The October 2006 VA examiner, in a confusing 
conclusion statement, noted that he would be unable to state 
whether the veteran's hypertension was caused or aggravated 
by his service-connected hemophilia without resorting to mere 
speculation.  The Board notes that the Court has held that 
medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  As the opinions of the 
October 2004 and October 2006 VA examiners were speculative 
with respect to the issue of aggravation, the Board finds 
that they are not very probative, and the most probative 
evidence with respect to the veteran's hypertension are the 
opinions of the three March 2007 VA physicians.

Finally, the Board notes that it has considered the veteran's 
statements that his hypertension has been aggravated by his 
service-connected hepatitis C and his hemophilia.  The 
veteran is a clinical psychologist and therefore has 
expertise in the field of psychology.  There is no indication 
that he has any medical expertise or expertise in the 
etiology of hypertension.  Therefore, his lay opinion 
concerning this matter requiring medical expertise is of no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Accordingly, service connection is not warranted for the 
veteran's hypertension.


							(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a rating in excess of 70 percent for 
hereditary coagulopathy with factor VIII deficiency is 
denied.  

Entitlement to an effective date earlier than May 17, 2000, 
for an increased rating for hereditary coagulopathy with 
factor VIII deficiency is denied.

Entitlement to service connection for hypertension as 
secondary to service-connected hepatitis C and hereditary 
coagulopathy with factor VIII deficiency is denied.




______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals






 Department of Veterans Affairs


